Title: To Alexander Hamilton from Rufus King, 10 September 1796
From: King, Rufus
To: Hamilton, Alexander


London Sep. 10. 1796
Dear Sir
I received this morning a Letter from Mr. Monroe dated Paris August 28. of which the following is an extract—“As soon as the order of this Government, as notified by the minister of foreign Affairs to Barthelemi the present Ambassador at Basle appeared in the Papers, for it was never notified to the foreign ministers here, I applied for information whether orders were issued for the Seizure of neutral vessels, stating Equally as the motive of my application a report apparently well authenticated, that one of our vessels had been lately taken near our own coast, and was informed that no such order was issued, and further that none such would be, in case the British did not seize our vessels. I am happy to give you this information, because I flatter my self the Knowledge of this fact may be useful in respect to our commerce with the Country in which you reside.” I have in a former Letter told you that the British Government deny that any order has been lately issued, or that any order exists, authorising the seizure of neutral Cargoes bound to the french ports as was alledged to be the case in the Letter from the french Minister of for. Affairs to Barthelemi. The foregoing Extract is all I know from Mr. Monroe respecting the Resolution of the french Government communicated by their Minister of for. Affairs to their Ambassador at Basle. You will have seen the Letter to Barthelemi, which is undoubtedly authentic, and you now have what mr. Munroe reports as the result of his Application on the Subject. I make no comments nor inferences—you have the Materials and can make your own interpretations.
Very sincerely   Yrs
R. King
PS. I have seen Mrs. Church and family this morning at Mr. Pinckney’s they are all well. Mr. Pinckney will sail for Carolina about the 22d. or 25th. of this month.
